Citation Nr: 1631955	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disability with chest pain, for substitution or accrued benefits purposes.  

2.  Entitlement to service connection for hypertension, for substitution or accrued benefits purposes.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1944 to April 1946.  He died in February 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision made prior to the Veteran's death by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has since been returned to the RO in Montgomery, Alabama.

The Board notes that the Veteran's claim for service connection for a heart disability with chest pain has been previously denied in April 1978 and November 2006.  As such, the issue has been recharacterized as reflected on the title page.  


FINDINGS OF FACT

1.  The Veteran timely initiated an appeal of the RO's denial to reopen a claim for service connection for a heart disability with chest pain and denial of service connection for hypertension.  

2.  The Veteran died in February 2011; the appellant is the surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.  

3.  In a November 2006 rating decision, the RO denied a claim for entitlement to service connection for a heart disability with chest pain; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.  

4.  The evidence received since the November 2006 rating decision is cumulative or redundant of evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart disability with chest pain.  

5.  The evidence does not demonstrate that the Veteran's currently diagnosed hypertension had its onset during active service, manifested within one year of separation of service, or is otherwise etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  The November 2006 rating decision that denied the Veteran's claim for entitlement to service connection for a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a heart disability with chest pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria to establish entitlement to service connection for hypertension have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Preliminary Matters Regarding Accrued Benefits and Substitution

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).  The Veteran died in February 2011. At the time of his death, the claims listed on the title page of this decision were pending.  The appellant filed an Application for Dependency, Indemnity, and Compensation (DIC), Death Pension and Accrued Benefits by Surviving Spouse or Child in March 2011, which is considered a request for substitution as well as a request for accrued benefits.  38 C.F.R. § 3.1010(c)(2) (2016).  The claim has been adjudicated by the AOJ on the basis of substitution in the October 2011 statement of the case, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Thus, it is to the appellants' benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A; therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in April 2006, October 2009, and October 2011.  

The Board points out that, with regard to VA's duty to assist in cases of substitution, VA regulations recognizes that "rights that may have applied to the claimant prior to his death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute."  See 38 C.F.R. § 3.1010(f)(3).

Prior to the Veteran's death, he was not afforded a VA examination or opinion with regard to his claims.  Notwithstanding this fact, the Board has considered whether VA has a duty to obtain a VA opinion in this appeal.  In this case, the substitute appellant is continuing the appeal on behalf of the deceased Veteran, and this remains a claim for disability compensation as described in 38 U.S.C.A. § 5103A(d).  Cf. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (applying to claims under Chapter 13, not Chapter 11, and providing for a different standard when 38 U.S.C.A. § 5103A(a), and not (d), applies in Dependency and Indemnity Compensation claims).  

However, with regard to the appellant's petition to reopen a claim for service connection for a heart disability with chest pain, no new and material evidence has been submitted.  Thus, VA's duty to obtain a VA opinion in this substitution appeal is not applicable unless new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4).

Additionally, with regard to the appellant's service connection claim for hypertension, there is no indication that the Veteran's hypertension may be associated with the Veteran's period of active duty service.  Thus, no duty to obtain a VA opinion exists in this substitution appeal, even under the low threshold established under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, the Board concludes that the duty to assist has been satisfied as all pertinent service records, service treatment records, post-service treatment records, and lay statements are in the claims file.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.

III. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for chest pain was addressed in April 1978.  In an April 1978 letter, the RO informed the Veteran that a review of his service medical records contained no evidence of complaint of chest pain or diagnosis of any disease or disability that could be related to chest pain.  The Veteran was informed further of the type of evidence he need to submit if he wished to establish service connection for chest pain and that upon receipt of the requested information, the Veteran's claim would be considered.  No subsequent evidence or information was submitted by the Veteran and therefore, no further action was taken on the Veteran's claim.   

In a November 2006 rating decision, the RO denied the Veteran's claim for service connection for a heart disability with chest pain.  In November 2006, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  Although the record includes new evidence, in the form of additional private treatment records, pertaining to the Veteran's claim which was received within one year of the November 2006 rating decision, such evidence is not material.  The additional private treatment records do not address whether the Veteran's current cardiovascular disabilities are etiologically related to his active duty service.  Therefore, the Board finds that this evidence does not satisfy the new and material evidence requirements, and the November 2006 rating decision is final.  See 38 C.F.R. § 3.156(b).

In the November 2006 rating decision, the RO denied the Veteran's petition to reopen the claim for service connection for a heart disability with chest pain, because the Veteran did not present evidence that his current cardiovascular symptoms or chest pain was etiologically related to his active duty service.  The evidence at the time of this decision consisted of military personnel records, service treatment records (STRs), private treatment records, and lay statements.  

Since the Veteran's last prior final denial in November 2006, the record includes additional private treatment records, which document the Veteran's treatment for multiple cardiovascular symptoms and disabilities, including chest discomfort and pain, hypertension, coronary artery occlusive disease with increasing angina, and congestive heart failure.  None of these records established that the Veteran's cardiovascular symptoms were related to his active duty service.  

The Board finds that these private treatment records do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran's diagnosed cardiovascular disabilities were etiologically related to his active duty service.  

IV. Service Connection

The appellant is seeking service connection for hypertension.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran's STRs do not document any findings related to any complaints, treatment, or diagnosis for cardiac problems or hypertension.  Enlistment and separation examination results showed blood pressure readings at 132/78 and 130/80, respectively.  See May 1944 and March 1946 examinations.  

Available private treatment records from 1998 to 2009 document the Veteran's history of treatment for hypertension with medication.  No etiological opinion was provided.  

Based on a careful review of the evidence, the Board finds that the appellant is not entitled to service connection for hypertension, for substitution or accrued benefits purposes.  

To qualify for presumptive service connection, the Veteran must show that his hypertension manifested within one year of discharge.  However, the earliest documented evidence of the Veteran's hypertension was in 1998, more than 50 years since his discharge from service.  The appellant has not presented any evidence, lay or medical, to show that the Veteran's hypertension manifested symptoms within the presumptive period or that the Veteran had continuous symptoms related to hypertension since service.  Thus, presumptive service connection is not warranted.  

Additionally, there is no competent evidence establishing a medical link between the Veteran's currently diagnosed hypertension and his active duty service.  The Veteran's STRs do not show any complaints, treatment, or diagnosis for hypertension.  Post-service medical records only show continued treatment for hypertension since 1998, but no medical opinion on etiology.  Accordingly, there is no basis upon which to award service connection for hypertension on a direct basis.  

In summary, the preponderance of the evidence weighs against finding in favor of the appellant's claim for service connection for hypertension, for substitution or accrued benefits purposes; therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

New and material evidence has not been received, and the appeal to reopen the claim for entitlement to service connection for a heart disability with chest pain, for substitution or accrued benefits purposes, is denied.  

Entitlement to service connection for hypertension, for substitution or accrued benefits purposes, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


